UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 16-1891


GLENN A. STEWART,

                Petitioner,

          v.

RIVERSIDE     TECHNOLOGY,     INCORPORATED;     TRANSPORTATION
INSURANCE;   DIRECTOR,   OFFICE   OF   WORKERS'   COMPENSATION
PROGRAMS, UNITED STATES DEPARTMENT OF LABOR,

                Respondents.



On Petition for Review of an Order of the Benefits Review Board.
(15-0436)


Submitted:   February 28, 2017               Decided:   March 14, 2017


Before GREGORY, Chief Judge, and WYNN and FLOYD, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Andrew Hanley, Andrew Penny, CROSSLEY MCINTOSH COLLIER HANLEY &
EDES,   PLLC,  Wilmington,   North  Carolina,  for   Petitioner.
M. Patricia Smith, Solicitor of Labor, Maia S. Fisher, Associate
Solicitor, Mark Reinhalter, Counsel for Longshore, Sean G.
Bajkowski, Counsel for Appellate Litigation, Matthew W. Boyle,
UNITED STATES DEPARTMENT OF LABOR, Washington, D.C., for
Respondents.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Glenn    A.     Stewart    seeks    review     of    the    Benefits      Review

Board’s    decision    and     order    affirming    the       administrative      law

judge’s    denial    of     longshore    disability       benefits      pursuant    to

33 U.S.C. §§ 901-950 (2012).            Our review of the record discloses

that the Board’s decision is based upon substantial evidence and

is without reversible error.             Accordingly, we deny the petition

for review for the reasons stated by the Board.                          Stewart v.

Riverside Tech., Inc., No. 15-0436 (B.R.B. June 6, 2016).                           We

dispense     with    oral     argument    because        the    facts    and   legal

contentions    are    adequately       presented    in    the    materials     before

this court and argument would not aid the decisional process.



                                                                  PETITION DENIED




                                         2